Order filed September 28, 2017




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00608-CR
                                  ____________

                         AALIYAH BILAL, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


            On Appeal from County Criminal Court at Law No. 5
                          Harris County, Texas
                      Trial Court Cause No. 2147381

                                    ORDER

      The clerk’s record was filed September 19, 2017. Our review has determined
that relevant items have been omitted from the record. See Tex. R. App. P. 34.5(c).
Accordingly, the Harris County Clerk is directed to file a supplemental clerk’s
record on or before October 9, 2017, containing:

         1. the order adjudicating guilt, signed on or about July 7, 2017;
         2. any post-judgment motion concerning the order adjudicating guilt; and
          3. any certification of defendant’s right to appeal regarding the order
              adjudicating guilt.

       If any omitted item is not part of the case file, the clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is
not a part of the case file.

                                    PER CURIAM